EXHIBIT 8.1 JINPAN INTERNATIONAL LIMITED AND PRINCIPAL SUBSIDIARIES AS OF DECEMBER 31, 2009 Name State of Incorporation Jinpan International (USA) Limited State of New York Jinpan Realty Group, LLC State of New Jersey Jinpan Electric (China) Company Limited People’s Republic of China Hainan Jinpan Electric Company Limited People’s Republic of China Hainan Jinpan R&D Company Limited People’s Republic of China Wuhan Jinpan Electric Company Limited People’s Republic of China Shanghai Jinpan Electric Company Limited People’s Republic of China Jinpan Electric Group Alternative Energy Equipment (Shanghai) Co. Ltd. People’s Republic of China Jinpan Electric Group Transmission and Distribution Automation Equipment (Shanghai) Co. Ltd. People’s Republic of China Jinpan Electric Group International Trading (Shanghai) Co. Ltd. People’s Republic of China Shanghai Pan-Ding Investment Co. Ltd. People’s Republic of China
